DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “and mapping the fluoroscopic image of the anatomic structure to the virtual model of the anatomic structure using the first and second positioning information data to permit the surgical robot to use the virtual model to navigate the end effector relative to the anatomic structure.” It is unclear what “mapping… to permit the surgical robot to use the virtual model…and the plurality of fiducial markers to navigate the robotic end effector” amounts to in terms of a positively recited manipulative step. What must the method comprise beyond merely completing the mapping in order to achieve mapping “such that the surgical robot is able to use the virtual model…and the plurality of fiducial markers to navigate a robotic end effector”? What features must the mapping have in order to “permit the surgical robot to use the virtual model”? Does “use” by the robot comprise a step in and of itself? Is robotic navigation a necessary step of the method or must the mapping merely be only in a form that is usable by a robot? For the purposes of further examination, this limitation will be interpreted to mean that the fluoroscopic image is mapped to a virtual model of the anatomic structure and a robot would be capable of navigation based on the virtual model and the fiducial markers. 
Claim 5 recites the limitation “wherein the emitting apparatus comprises at least one camera device used to identify the plurality of fiducial markers.” It is unclear if the phrase “used to identify the plurality of fiducial markers” means that a step of performing identification of the fiducial markers must be included in the method because this is not a positively recited manipulative step. For the purposes of further examination, the camera device will be interpreted to be any camera capable of recording an image of the desired fiducial marker(s).
Claim 9 recites the limitation “[t]he method of claim 1, further comprising a second camera system in communication with the surgical robot.” It is unclear how to interpret a “second” camera system when no other camera system has been set forth. Is “second” merely an arbitrary label, or is this an indication that two camera systems must be present in order to perform the method? It is further unclear how this limitation further limits the method when there are no acts associated with the “second camera.” For the purposes of further examination, this claim will be interpreted to mean that the surgical robot is in communication with a camera system. 
Claim 12, and all dependent claims thereof, recites the limitation “and mapping the fluoroscopic image of the anatomic structure to the virtual model of the anatomic structure using the first and second positioning information data to navigate a device relative to the anatomic structure.” It is unclear what “mapping…to navigate a device” amounts to in terms of a positively recited manipulative step. What must the method comprise beyond merely completing the mapping in order to achieve mapping “to navigate a device”? Does “to navigate” comprise a step in and of itself? Is navigation a necessary step of the method or must the mapping merely be only in a form that is usable for navigation? For the purposes of further examination, this limitation will be interpreted to mean that the fluoroscopic image is mapped to a virtual model of the anatomic structure and any kind of navigation would be possible based on the virtual model and the fiducial markers. 
Claim 16 recites the limitation “wherein the emitting apparatus comprises at least one camera device used to identify the plurality of fiducial markers.” It is unclear if the phrase “used to identify the fiducial markers” means that a step of performing identification of the fiducial markers must be included in the method because this is not a positively recited manipulative step. For the purposes of further examination, the camera device will be interpreted to be any camera capable of recording an image of the desired fiducial marker(s).
Claim 20 recites the limitation “[t]he method of claim 12, further comprising a second camera system in communication with the surgical robot.” It is unclear how to interpret a “second” camera system when no other camera system has been set forth. Is “second” merely an arbitrary label, or is this an indication that two camera systems must be present in order to perform the method? It is further unclear how this limitation further limits the method when there are no acts associated with the “second camera.” For the purposes of further examination, this claim will be interpreted to mean that the surgical robot is in communication with a camera system. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 11-17, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US PG Pub. No. US 2018/0228501 A1, Aug. 16, 2018) (hereinafter “Shen”) in view of Kang et al. (US PG Pub. No. US 2014/0016750 A1, Jan. 16, 2014) (hereinafter “Kang”).
Regarding claims 1 and 12, as interpreted above: Shen teaches obtaining multiple views of 2D x-ray data ("fluoroscopic image") and mapping the 2D x-ray data ("fluoroscopic image") of the anatomic structure to the virtual model of the anatomic structure to permit the surgical robot to use the virtual model to navigate the end effector (“device”) relative to the anatomic structure ([0052]-[0053]). While Shen teaches that the 2D x-ray images include image location calibration markers which are used in the mapping ([0053]), Shen is silent on the details and does not teach positioning an emitting apparatus to a location relative to the anatomic structure where the emitting apparatus is configured to obtain a first positioning information comprising a distance and an orientation of the emitting apparatus relative to each of the plurality of fiducial markers; emitting energy from the emitting apparatus onto the anatomic structure, such that the energy is received by an imaging sensor which produces an image signal sufficient to produce a fluoroscopic image of the anatomic structure and where the emitting apparatus produces a second positioning information data associated with the fluoroscopic image.
Kang, in the same problem solving area of x-ray imaging, teaches a method comprising positioning an emitting apparatus to a location relative to the anatomic structure where the emitting apparatus is configured to obtain a first positioning information comprising a distance and an orientation of the emitting apparatus relative to each of the plurality of fiducial markers ([0037], [0089]-[0091], [0046] - " at a lower end of the X-ray irradiation module 11", [0047] - "As described above, the location information collector 20 may be directly installed at the X-ray irradiation module 11"); and emitting energy from the emitting apparatus onto the anatomic structure, such that the energy is received by an imaging sensor which produces an image signal sufficient to produce a fluoroscopic image of the anatomic structure and where the emitting apparatus produces a second positioning information data associated with the fluoroscopic image ([0043], [0123], [0089]-[0091] - multiple positioning information is produced, including distance of the body, locations of organs, central portion of the object, and direction - any of which could be a "second" positioning information data, [0117], [0120]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Shen by substituting the positioning method of Kang, including the “first” and “second” positioning information in order to provide a more accurate and repeatable image acquisition of a specified body part.
Regarding claims 2 and 13: Shen and Kang teach the methods of claims 1 and 12, further comprising a plurality of position tracking elements adjacent to the anatomic structure where each of the plurality of position tracking elements respectively produces a unique signal used to determine a position of the emitting apparatus (Kang – [0087] – [0090] – the markers of Kang can include a set of markers identifying one portion of the anatomy and another set of markers identifying a different portion of the anatomy which would be “adjacent” one another by virtue of being affixed to the same patient).  
Regarding claims 3 and 14: Shen and Kang teach the methods of claims 1 and 12, further comprising obtaining a distance measurement between the emitting apparatus and the anatomic structure, wherein the positioning information data associated with the fluoroscopic image includes the distance measurement (Kang - [0089]-[0091] - multiple positioning information is produced, including distance of the body, locations of organs, central portion of the object, and direction – where the distance can be the “second” positioning information data, [0117], [0120]).
Regarding claims 4 and 15: Shen and Kang teach the methods of claims 3 and 14, further comprising measuring a distance between the anatomic structure and either the operating surface or the imaging sensor (Kang - [0089]-[0091], [0046] - " at a lower end of the X-ray irradiation module 11", [0047] - "As described above, the location information collector 20 may be directly installed at the X-ray irradiation module 11").
Regarding claims 5 and 16: Shen and Kang teach the methods of claims 1 and 12, wherein the emitting apparatus comprises at least one camera device used to identify the fiducial markers (Kang - [0050]).
Regarding claims 6 and 17: Shen and Kang teach the methods of claims 1 and 12, further comprising obtaining a second fluoroscopic image having a different orientation of the anatomic structure from the fluoroscopic image (Shen - [0053] – views).
Regarding claims 8 and 19: Shen and Kang teach the methods of claims 1 and 12, where positioning the emitting apparatus comprises moving the emitting apparatus in free space while the emitting apparatus is coupled to a boom structure (Kang – [0095] – robot arm).
Regarding claims 11 and 22: Shen and Kang teach the methods of claims 1 and 12, where mapping the fluoroscopic image of the anatomic structure to the virtual model of the anatomic structure comprises matching the fluoroscopic image to a slice of the virtual model of the anatomic structure (Shen – [0053], figure 5).
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Kang as applied to claims 1 and 12 above, and further in view of Wang et al. (US PG Pub. No. US 2016/0174918 A1, Jun. 23, 2016) (hereinafter “Wang”).
Regarding claims 7 and 18: Shen and Kang teach the methods of claims 1 and 12 but do not teach where positioning the emitting apparatus comprises moving the emitting apparatus in free-space while the emitting apparatus is uncoupled from any support structure.
Wang, in the same problem solving area of x-ray imaging, teaches a handheld emitting apparatus which may be moved in free-space while uncoupled from any support structure ([0038]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Shen and Kang by replacing the supported emitting apparatus by the handheld emitting apparatus in order to increase portability and positioning flexibility. 
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Kang as applied to claims 1 and 12 above, and further in view of Crawford et al. (US PG Pub. No. US 2016/0242849 A9, Aug. 25, 2016) (hereinafter “Crawford”).
Regarding claims 9 and 20, as interpreted above: Shen and Kang teach the methods of claims 1 and 12 but are silent on a camera in communication with the surgical robot.
Crawford, in the same field of endeavor, teaches a surgical robot comprising a camera which is used to provide additional navigation guidance during the surgical procedure ([0133], figure 81). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Shen and Kang by providing a camera to the surgical robot for additional navigation guidance during the surgical procedure. 

Response to Arguments
Rejections of claims 1-9, 11-20, and 22 under 35 U.S.C. §112(b) are updated to reflect the amended claim language.
Applicant’s arguments with respect to rejections under 35 U.S.C. §112(b), filed 07/21/2022, have been fully considered but are not persuasive.
Applicant presents a series of statements regarding each of the rejected claims but has failed to amend the claims in any meaningful way to overcome these rejections. While Applicant’s statements are noted, the claim language which is identified in the rejections remains indefinite and ambiguous. If Applicant wishes to obviate these rejections, the claims must be amended in order to clearly set forth the metes and bounds of the claims.
Applicant’s arguments regarding prior art rejections of all pending claims, filed 07/21/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. Examiner notes that while the claims previously recited obtaining positioning information and producing positioning information data, and then performing the mapping using only the positioning information data, Applicant has amended the claims to indicate that the positioning information is “first positioning information” and the positioning information data is “second positioning information data” and that both are used in the mapping. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chtcheprov et al. (US PG Pub. No. US 2017/0219498 A1, Aug. 3, 2017) – teaches free-form x-ray imaging using a camera and markers
Belei (US PG Pub. No. US 2015/0230768 A1, Aug. 20, 2015) – teaches a camera attached to an x-ray emitter that obtains positioning data corresponding to the x-ray images
Cameron et al. (US PG Pub. No. US 2020/0297439 A1, Sep. 24, 2020) – teaches a surgical robot navigation system (Examiner notes that the instant application appears to lack support in the provisional for obtaining the distance and orientation between the emitting apparatus and the fiducial markers, which makes Cameron available as prior art)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793